DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	In the response to this office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.

Continued Examination Under 37 CFR 1.114

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 10, 2021 has been entered.

Response to Amendment

3.	The Amendment filed February 10, 2021 has been entered.  Claims 4, 8-9, 11, and 31-38 have been cancelled.  Claims 1, 6, 7, 10, 12, and 15-30 have been amended.   Claims 1-3, 5- 7, 10, and 12-30 remain pending in the application.   Applicant’s amendments have overcome the claim objections and the 112(b) rejections previously set forth in the Final Office Action mailed November 10, 2020.  

Claim Rejections - 35 USC § 102

4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 21, and 22 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Beer et al. U.S. Patent Application Publication 20160225745 (hereinafter, “Beer”); previously cited.

	Regarding claim 21, Beer teaches a semiconductor device package (100, Fig. 1; an example of a semiconductor device package 100 is shown in FIG. 1, par [0043], see Beer) comprising: 
		a substrate  (electrical interconnect 150, Fig. 1, par [0043], see Beer; the semiconductor device package described herein contains an electrical interconnect to substrate) having a first surface(150a, Fig. 1)  and a second surface  (150b, Fig. 1) opposite to the first surface  (the electrical interconnect 150 may have a first (top) main face 150a and a second (bottom) main face 150b opposite to the first main face 150a, FIG. 1, par [0044], see Beer);; 
		an encapsulant (an encapsulant 110, FIG. 1, par [0044], see Beer) encapsulating the first surface of the substrate (first main face 150a, FIG. 1[ (electrical interconnect 150, Fig. 1; the semiconductor device package 100 may comprise an encapsulant 110 in which an electronic component 120 is, at least partly, embedded, FIG. 1, par [0043], see Beer); 
		a connector (including chip electrodes 241, 242, 243, Fig. 2 via external terminals 130 (e.g. ball grid array), Fig. 1, par [0050], see Beer; including one or more metallization layer(s) 251 and/or one or more dielectric (or insulating) layer(s) 252_1, 252_2, Fig. 2, par [0054], see Beer; The conductive traces of the metallization layer 251 may, e.g., be configured to route to one or more external terminals 130 (e.g. solder deposits) of the semiconductor device package 200. Further, some of the conductive traces of the metallization layer 251 may be used as an internal interconnect, i.e. as an interconnect to the electronic component 120, Fig. 2, par [0055], see Beer) disposed on the second surface of the substrate (the (lowermost) dielectric layer (252_2) may, e.g., be a solder-stop layer having openings for the solder deposits (130) configured to connect to the application board (not shown, but noted, Fig. 2, par [0056], see Beer); 
		a feeding structure (external terminals 130, FIG. 2, par [0044], see Beer) disposed on the second surface (a second (bottom) main face 150b, FIG. 1) of the substrate (The electrical interconnect 150 may electrically interconnect the electronic 
		wherein the connector (including chip electrodes 241, 242, 243, Fig. 2 via external terminals 130 (e.g. ball grid array), Fig. 1, par [0050], see Beer) and the feeding structure (external terminals 130, FIG. 1, par [0044], see Beer) protrude from the second surface of the substrate (a second (bottom) main face 150b, FIG. 1), and the connector (including chip electrodes 241, 242, 243, Fig. 2) and the feeding structure are different in height (see the height differences of external terminals 130, FIG. 2, par [0044], and of chip electrodes 241, 242, 243, Fig. 2, see Beer).
	Beer thus teaches all the claimed limitations.
	
	Regarding claim 22, Beer teaches the semiconductor device package of claim 21, wherein a height of the feeding structure from the substrate is greater than a height of the connector from the substrate (see the height differences of external terminals 130, FIG. 2, par [0044], which extending above the height of chip electrodes 241, 242, 243, Fig. 2, see Beer).

Claim Rejections - 35 USC § 103



7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


8.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

9.	Claim 1-3, 5-7, 10, 12, 23-26, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Beer et al. U.S. Patent Application Publication 20160225745 (hereinafter, “Beer”); previously cited.

	Regarding claim 1, Beer teaches a semiconductor device (100, Fig. 1; an example of a semiconductor device package 100 is shown in FIG. 1, par [0043], see Beer) comprising: 
		a first substrate (electrical interconnect 150, Fig. 1, par [0043], see Beer; the semiconductor device package described herein contains an electrical interconnect to which the electronic component is attached, i.e., substrate) having a first surface (a first (top) main face 150a, Fig. 1) and a second surface (a second (bottom) main face 150b, Fig. 1) opposite the first surface (the electrical interconnect 150 may have a first (top) main face 150a and a second (bottom) main face 150b opposite to the first main face 150a, FIG. 1, par [0044], see Beer); 
		a first electronic component (electronic component 120, FIG. 1, par [0044], see Beer) disposed on the first surface of the first substrate (the first main face 150a facing the electronic component 120, FIG. 1, par [0044], see Beer); 
		an encapsulant (an encapsulant 110, FIG. 1, par [0044], see Beer) encapsulating the first electronic component (electronic component 120, FIG. 1) on the first surface (first main face 150a, FIG. 1) of the first substrate (electrical interconnect 150, Fig. 1; the semiconductor device package 100 may comprise an encapsulant 110 in which an electronic component 120 is, at least partly, embedded, FIG. 1, par [0043], see Beer); 
		a connector (including chip electrodes 241, 242, 243, Fig. 2 via external terminals 130 (e.g. ball grid array), Fig. 1, par [0050], see Beer; including one or more metallization layer(s) 251 and/or one or more dielectric (or insulating) layer(s) 252_1, disposed on the second surface of the first substrate (the (lowermost) dielectric layer (252_2) may, e.g., be a solder-stop layer having openings for the solder deposits (130) configured to connect to the application board (not shown, but noted, Fig. 2, par [0056], see Beer); and 
		a feeding structure (external terminals 130, FIG. 1, par [0044], see Beer) disposed on the second surface (a second (bottom) main face 150b, FIG. 1) of the first substrate (The electrical interconnect 150 may electrically interconnect the electronic component 120 to the external terminals 130 FIG. 1, par [0044], see Beer) (see external terminals 130, FIG. 1, par [0044]; The external terminals 130 of the semiconductor device package 100 may be implemented by solder bumps which are attached to the electrical interconnect 150, e.g. an electrical redistribution structure.  Although not shown the external terminals 130 may also be realized by leads or pads of the electrical interconnect 150, in particular, if the electrical interconnect 150 is implemented by a device carrier (that is no electrical redistribution structure), FIG. 1, par [0047] see Beer), wherein an area of the connector (including area of chip electrodes 241, 242, 243, Fig. 2 in side view; also see Fig. 3, the size of chip electrodes 241, 242, 243, Fig. 2 being obscured by semiconductors 140_1 and 140_2, Fig. 3, par [0058], see Beer) projected on the second surface of the first substrate (In the example shown in FIG. 3, this zone is  in a direction substantially perpendicular to the first surface (see small circles labeled 130, Fig. 3; FIG. 3 illustrates a plan view on the bottom surface of a semiconductor device package 300, par [0058], see Beer); area of the feeding structure (see area of external terminals 130, FIG. 2) projected on the second surface of the first substrate in said direction (i.e., substantially perpendicular, see small circles labeled 130, Fig. 3; FIG. 3 illustrates a plan view on the bottom surface of a semiconductor device package 300, par [0058], see Beer).
	However, Beer does not explicitly disclose wherein an area of the connector projected on the second surface of the first substrate in a direction substantially perpendicular to the first surface is greater than an area of the feeding structure projected on the second surface of the first substrate in said direction.
	It would have been obvious to one of ordinary skill in the art at the time the invention was made, those of ordinary skill in the art when facing a design need of providing wherein an area of the connector projected on the second surface of the first substrate in a direction substantially perpendicular to the first surface is greater than an area of the feeding structure projected on the second surface of the first substrate in said direction would have recognized and would have been obvious to try to modify the semiconductor device package 200, Fig. 2 of Beer such that to obtain wherein an area of the connector projected on the second surface of the first substrate in a direction substantially perpendicular to the first surface is greater than an area of the feeding structure projected on the second surface of the first substrate in said direction as claimed since there are a finite number of identified, predictable potential solutions (i.e., wherein an area of the connector projected on the second surface of the first substrate in a direction substantially perpendicular to the first surface is smaller than an area of the feeding structure projected on the second surface of the first substrate in said direction, wherein an area of the connector projected on the second surface of the first substrate in a direction substantially perpendicular to the first surface is equal an area of the feeding structure projected on the second surface of the first substrate in said direction; wherein an area of the connector projected on the second surface of the first substrate in a direction substantially perpendicular to the first surface is greater than an area of the feeding structure projected on the second surface of the first substrate in said direction) to the recognized need (i.e., modifying), and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success. The motivation is for purpose of providing compact design, high thermal robustness and improved reliability, as suggested by Beer in paragraph [0003]. 
		
	Regarding claim 2, Beer teaches the semiconductor device of claim 1.  Beer as modified, teaches further comprising a plurality of second electronic components (semiconductor chips 140_1, 140_2, Fig. 3, par [0058] see Beer) disposed on the second surface of the first substrate (In the example shown in FIG. 3, this zone is used to accommodate two semiconductor chips 140, i.e. a first semiconductor chip 140_1 and a second semiconductor chip 140_2. Both semiconductor chips 140_1, 140_2 correspond to the semiconductor chip 140 described above (see Fig. 1, the second main face 150b facing the semiconductor chip 140, par [0044] see Beer), and reference is made to the above disclosure in order to avoid reiteration, FIG. 3, par [0058] see Beer). 
 
	Regarding claim 3, Beer teaches the semiconductor device of claim 2.  Beer, as modified, teaches wherein the second electronic components (semiconductor chips 140_1, 140_2, Fig. 3, par [0058] see Beer; In particular, the electronic component(s) (i.e., 120, Fig. 1) may comprise or be a semiconductor chip (i.e., semiconductor chip 140 also be electronic component 120, see Fig. 1, par [0031] see Beer); the electronic component may be any of the semiconductor chips as described above in relation to the semiconductor chip arranged at the bottom side of the semiconductor device package, par [0031] see Beer) comprise a MEMS device (The electronic component 120 may be, e.g., any semiconductor device (based on, e.g., Si, SiC, GaN, SiGe), any passive device (e.g. inductor, resistor, capacitor, clock), any MEMS-device, FIG. 1, par [0046] see Beer). 
 
	Regarding claim 5, Beer teaches the semiconductor device of claim 1.  Beer, as modified, teaches wherein the second surface of the first substrate is devoid of encapsulant or molding material (see encapsulant 110, in Fig. 1 without covering bottom 
 
	Regarding claim 6, Beer teaches the semiconductor device of claim 2.  Beer, as modified, teaches wherein the feeding structure (130, Figs. 1, 2) has a first surface higher than the second electronic components (see feeding structure 130, Figs. 1, 2 having a surface higher than semiconductor chip 140, Figs. 1, 2, see Beer). 
	
	Regarding claim 7, Beer teaches the semiconductor device of claim 6.  Beer, as modified, teaches wherein the feeding structure comprises a spring or a conductive pin (as illustrated in FIG. 2, the semiconductor device package 200 may be a fan-out package, that is a ball grid array (BGA) package having solder deposits 130 intersecting with or located outside the vertical projection of the periphery of the embedded component 120, Fig. 2, par [0057], see Beer).
	 
	Regarding claim 10, Beer teaches the semiconductor device of claim 3.  Beer, as modified, teaches wherein a central axis of a side of the second surface of the first substrate passes (see an imaginary central axis from top side to bottom side Fig. 3 passes an area including both semiconductor chips 140_1 and 140_2 Fig. 3, which is semiconductor chip 140 in Fig. 1) the MEMS device (In particular, the electronic component(s) (i.e., 120, Fig. 1) may comprise or be a semiconductor chip (i.e., semiconductor chip 140 also be electronic component 120, see Fig. 1, par [0031] see Beer) in a plan view (see semiconductor chip 140  Fig. 1, which including both defines the MEMS device as two different portions (see an imaginary central axis from left side to right side Fig. 3 passes through electronic component 120 an area which including one of semiconductor chips 140_1 and 140_2 Fig. 3, on different side; par [0058], see Beer).  

	Regarding claim 12, Beer teaches the semiconductor device of claim 10.  Beer, as modified, teaches as displayed in FIG. 3, the external terminals 130 (solder deposits) are arranged in a regular pattern at the second main face 150b of the electrical interconnect 150 as, e.g., formed by the electrical redistribution structure 250 (see Fig. 3, par [0058] see Beer).
	However, Beer does not explicitly disclose wherein the central axis passes the feeding structure and the connector. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, those of ordinary skill in the art when facing a design need of providing wherein the central axis passes the feeding structure and the connector would have recognized and would have been obvious to try to modify the semiconductor device of Beer such that to obtain wherein the central axis passes the feeding structure as claimed since there are a finite number of identified, predictable potential solutions (i.e., wherein the central axis is distant the feeding structure and is distant the connector; wherein the central axis is distant the feeding structure and is adjacent the connector; wherein the central axis is distant the feeding structure and passes the connector; wherein the central axis is adjacent the feeding structure and is adjacent the connector; wherein the central axis is adjacent the feeding structure and is distant the connector; wherein the central axis is adjacent the feeding structure and passes the connector; wherein the central axis passes the feeding structure and is distant the connector; wherein the central axis passes the feeding structure and is adjacent the connector; and wherein the central axis passes the feeding structure and passes the connector) to the recognized need (i.e., modifying), and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success. The motivation is for purpose of providing compact design, high thermal robustness and improved reliability, as suggested by Beer in paragraph [0003]. 

	Regarding claim 23, Beer teaches the semiconductor device package of claim 21, further comprising a MEMS device disposed on the first surface of the substrate (first (top) main face 150a of the electrical interconnect 150, Fig. 2; In particular, the electronic component(s) (i.e., 120, Fig. 1) may comprise or be a semiconductor chip (i.e., semiconductor chip 140 also be electronic component 120, see Fig. 1, par [0031] see Beer); the electronic component may be any of the semiconductor chips as described above in relation to the semiconductor chip arranged at the bottom side of the semiconductor device package, par [0031] see Beer; the electronic component 120 may be, e.g., any semiconductor device (based on, e.g., Si, SiC, GaN, SiGe), any passive device (e.g. inductor, resistor, capacitor, clock), any MEMS-device, FIG. 1, par [0046] see Beer).
comprising a MEMS device disposed on the second surface of the substrate (corresponding to second (bottom) main face 150b of the electrical interconnect 150, Fig. 2).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, those of ordinary skill in the art when facing a design need of providing comprising a MEMS device disposed on the second surface of the substrate would have recognized and would have been obvious to try to modify the semiconductor device of Beer such that to obtain comprising a MEMS device disposed on the second surface of the substrate as claimed since there are a finite number of identified, predictable potential solutions (i.e., comprising a MEMS device disposed on the first surface of the substrate; comprising a MEMS device disposed on the second surface of the substrate) to the recognized need (i.e., modifying), and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success. The motivation is for purpose of providing compact design, high thermal robustness and improved reliability, as suggested by Beer in paragraph [0003]. 
	
	Regarding claim 24, Beer teaches the semiconductor device package of claim 23.  Beer, as modified wherein a central axis of a side of the second surface of the first substrate passes (see an imaginary central axis from top side to bottom side Fig. 3 passes an area including both semiconductor chips 140_1 and 140_2 Fig. 3, which is semiconductor chip 140 in Fig. 1) the MEMS device (In particular, the electronic component(s) (i.e., 120, Fig. 1) may comprise or be a semiconductor chip (i.e., semiconductor chip 140 also be electronic component 120, see Fig. 1, par [0031] see  in a plan view (see semiconductor chip 140  Fig. 1, which including both semiconductor chips 140_1 and 140_2 Fig. 3; FIG. 3 illustrates a plan view on the bottom surface of a semiconductor device package 300, par [0058] see Beer) and defines the MEMS device as two different portions (see an imaginary central axis from left side to right side Fig. 3 passes through electronic component 120 an area which including one of semiconductor chips 140_1 and 140_2 Fig. 3, on different side; par [0058], see Beer).   

	Regarding claim 25, Beer teaches the semiconductor device package of claim 24.  Beer, as modified, teaches as displayed in FIG. 3, the external terminals 130 (solder deposits) are arranged in a regular pattern at the second main face 150b of the electrical interconnect 150 as, e.g., formed by the electrical redistribution structure 250 (see Fig. 3, par [0058] see Beer).
	However, Beer does not explicitly disclose wherein the central axis passes the feeding structure and the connector. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, those of ordinary skill in the art when facing a design need of providing wherein the central axis passes the feeding structure and the connector would have recognized and would have been obvious to try to modify the semiconductor device of Beer such that to obtain wherein the central axis passes the feeding structure as claimed since there are a finite number of identified, predictable potential solutions (i.e., wherein the central axis is distant the feeding structure and is distant the connector; wherein the central axis is distant the feeding structure and is adjacent the connector; wherein the central axis is distant the feeding structure and passes the connector; wherein the central axis is adjacent the feeding structure and is adjacent the connector; wherein the central axis is adjacent the feeding structure and is distant the connector; wherein the central axis is adjacent the feeding structure and passes the connector; wherein the central axis passes the feeding structure and is distant the connector; wherein the central axis passes the feeding structure and is adjacent the connector; and wherein the central axis passes the feeding structure and passes the connector) to the recognized need (i.e., modifying), and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success. The motivation is for purpose of providing compact design, high thermal robustness and improved reliability, as suggested by Beer in paragraph [0003].

	Regarding claim 26, Beer teaches the semiconductor device package of claim 24.  Beer, as modified, teaches as displayed in FIG. 3, the external terminals 130 (solder deposits) are arranged in a regular pattern at the second main face 150b of the electrical interconnect 150 as, e.g., formed by the electrical redistribution structure 250 (see Fig. 3, par [0058] see Beer).
	However, Beer does not explicitly disclose wherein the feeding structure and the connector are separated by the central axis.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, those of ordinary skill in the art when facing a design need of providing wherein the feeding structure and the connector are separated by the central axis would have recognized and would have been obvious to try to modify the wherein the feeding structure and the connector are passed by the central axis as claimed since there are a finite number of identified, predictable potential solutions (i.e., wherein the feeding structure is passed by the central axis and the connector is separated by the central axis; wherein the feeding structure is separated by the central axis and the connector is passed by the central axis; wherein the feeding structure is passed by the central axis and the connector is passed by the central axis; wherein the feeding structure and the connector are separated by the central axis) to the recognized need (i.e., modifying), and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success. The motivation is for purpose of providing compact design, high thermal robustness and improved reliability, as suggested by Beer in paragraph [0003]. 
	
	Regarding claim 29, Beer teaches the semiconductor device of claim 10.  Beer, as modified, teaches as displayed in FIG. 3, the external terminals 130 (solder deposits) are arranged in a regular pattern at the second main face 150b of the electrical interconnect 150 as, e.g., formed by the electrical redistribution structure 250 (see Fig. 3, par [0058] see Beer).
	However, Beer does not explicitly disclose wherein the feeding structure and the connector are separated by the central axis.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, those of ordinary skill in the art when facing a design need of providing wherein the feeding structure and the connector are separated by the central axis would have recognized and would have been obvious to try to modify the semiconductor device of Beer such that to obtain wherein the feeding structure and the connector are passed by the central axis as claimed since there are a finite number of identified, predictable potential solutions (i.e., wherein the feeding structure is passed by the central axis and the connector is separated by the central axis; wherein the feeding structure is separated by the central axis and the connector is passed by the central axis; wherein the feeding structure is passed by the central axis and the connector is passed by the central axis; wherein the feeding structure and the connector are separated by the central axis) to the recognized need (i.e., modifying), and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success. The motivation is for purpose of providing compact design, high thermal robustness and improved reliability, as suggested by Beer in paragraph [0003]. 

10.	Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Beer et al. U.S. Patent Application Publication 20160225745 (hereinafter, “Beer”) in view of Bolken et al. U.S. Patent Application Publication 20040084771 (hereinafter, “Bolken”); previously cited.

	Regarding claim 13, Beer teaches the semiconductor device of claim 1.  Beer further teaches the semiconductor device packages may also include one or more stacks of semiconductor chips and/or through-encapsulant via(s) and/or passive components. Further, additional devices may be assembled on the top side of the 
	However, Beer does not explicitly disclose further comprising: a second substrate having a first surface and a second surface; a plurality of third electronic components disposed on the first surface of the second substrate; a plurality of fourth electronic components disposed on the second surface of the second substrate;19  4832-1993-9998.1the encapsulant encapsulating the plurality of third electronic components on the first surface of the second substrate and the plurality of fourth electronic components on the second surface of the second substrate. 
	Bolken teaches methods and apparatus for a thin stacked ball-grid array package (see Title) in which various modifications to the above process could be made without departing from the scope of the invention. Each die could be individually processed, for example, such that the adhesive, wire bonding and encapsulation steps for each die take place prior to processing of the die on the opposite side of interposer 101. Alternatively, the various packages 100/300 could be placed together or joined to form a stack 200/400 either before or after the molding process. Multiple packages 100/300 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the methods and apparatus for a thin stacked ball-grid array package taught by Bolken with the semiconductor device of Beer such that to obtain, in the absence of new or unexpected results, a second substrate having a first surface and a second surface; a plurality of third electronic components disposed on the first surface of the second substrate; a plurality of fourth electronic components disposed on the second surface of the second substrate;19  4832-1993-9998.1the encapsulant encapsulating the plurality of third electronic components on the first surface of the second substrate and the plurality of fourth electronic components on the second surface of the second substrate as claimed in order to further improve the stability and manufacturability of the stacked package as suggested by Bolken in Abstract.  
 
	Regarding claim 14, Beer in view Bolken of teaches the semiconductor device of claim 13.  However, Beer in view Bolken does not explicitly disclose further comprising: a third substrate having a first surface and a second surface; a plurality of fifth electronic components disposed on the first surface of the third substrate; a plurality of sixth electronic components disposed on the second surface of the third substrate; the encapsulant encapsulating the plurality of fifth electronic components on the first surface of the third substrate and the plurality of sixth electronic components on the second surface of the third substrate, which is similar to limitations of Claim 13.
	 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the semiconductor device taught Beer in view Bolken such that to obtain the claimed invention since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  The motivation is in order to further improve the stability and manufacturability of the stacked package as suggested by Bolken in Abstract.

11.	Claims 15-16, 19, 28, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Beer et al. U.S. Patent Application Publication 20160225745 (hereinafter, “Beer”) in view of Linden  et al. U.S. Patent Application Publication 20160073189 (hereinafter, “Linden”), and further in view of Wagner  et al. U.S. Patent Application Publication 20170209095 (hereinafter, “Wagner”); previously cited.

	Regarding claim 15, Beer teaches a semiconductor device comprising:
		Beer teaches a semiconductor device (100, Fig. 1; an example of a semiconductor device package 100 is shown in FIG. 1, par [0043], see Beer) comprising: 
		a first substrate (electrical interconnect 150, Fig. 1, par [0043], see Beer; the semiconductor device package described herein contains an electrical interconnect to which the electronic component is attached, i.e., substrate) having a first surface and a second surface (150b, Fig. 1) opposite the first surface (the electrical interconnect 150 may have a first (top) main face 150a and a second (bottom) main face 150b opposite to the first main face 150a, FIG. 1, par [0044], see Beer); 
		a first electronic component (electronic component 120, FIG. 1, par [0044], see Beer) disposed on the first surface of the first substrate (the first main face 150a facing the electronic component 120, FIG. 1, par [0044], see Beer); 
		an encapsulant (an encapsulant 110, FIG. 1, par [0044], see Beer) encapsulating the first electronic component (electronic component 120, FIG. 1) on the first surface (first main face 150a, FIG. 1) of the first substrate (electrical interconnect 150, Fig. 1; the semiconductor device package 100 may comprise an encapsulant 110 in which an electronic component 120 is, at least partly, embedded, FIG. 1, par [0043], see Beer); 
		a feeding structure (external terminals 130, FIG. 1, par [0044], see Beer) disposed on the second surface (a second (bottom) main face 150b, FIG. 1) of the first substrate (The electrical interconnect 150 may electrically interconnect the electronic component 120 to the external terminals 130 FIG. 1, par [0044], see Beer; see external terminals 130, FIG. 1, par [0044]; The external terminals 130 of the semiconductor device package 100 may be implemented by solder bumps which are attached to the electrical interconnect 150, e.g. an electrical redistribution structure.  Although not shown the external terminals 130 may also be realized by leads or pads of the electrical interconnect 150, in particular, if the electrical interconnect 150 is implemented by a device carrier (that is no electrical redistribution structure), FIG. 1, par [0047] see Beer); 
a connector (including chip electrodes 241, 242, 243, Fig. 2 via external terminals 130 (e.g. ball grid array), Fig. 1, par [0050], see Beer; including one or more metallization layer(s) 251 and/or one or more dielectric (or insulating) layer(s) 252_1, 252_2, Fig. 2, par [0054], see Beer; The conductive traces of the metallization layer 251 may, e.g., be configured to route to one or more external terminals 130 (e.g. solder deposits) of the semiconductor device package 200. Further, some of the conductive traces of the metallization layer 251 may be used as an internal interconnect, i.e. as an interconnect to the electronic component 120, Fig. 2, par [0055], see Beer) disposed on the second surface of the first substrate (the (lowermost) dielectric layer (252_2) may, e.g., be a solder-stop layer having openings for the solder deposits (130) configured to connect to the application board (not shown, but noted, Fig. 2, par [0056], see Beer).
	Beer further teaches a half-bridge circuit as disclosed herein may, e.g., be implemented in an electronic circuit for converting DC or AC voltages into DC voltages, so-called DC-DC converters and AC-DC converters, respectively. DC-DC converters may be used to convert a DC input voltage provided by a battery or rechargeable battery into a DC output voltage matched to the demands of electronic circuits connected downstream (par [0042], see Beer); the (lowermost) dielectric layer (252_2) may, e.g., be a solder-stop layer having openings for the solder deposits (130) configured to connect to the application board (not shown, but noted, Fig. 2, par [0056], see Beer); the application board (900, Fig. 9) may, e.g., be a PCB (i.e., printed circuit board) or another type of application board, e.g. a ceramic substrate, etc. (Fig. 9, par [0075], see Beer).
	However, Beer does not explicitly disclose a wireless earphone comprising a semiconductor device; a battery adjacent to the semiconductor device. 
	Linden teaches charging of wireless earbuds (see Title) in which referring to Figs. 6 and 7, the wireless earbud 10 comprises a battery (rechargeable battery 14 lower surface of rechargeable battery 14; see Figs. 6 and 7, par [0038], see Linden) adjacent to the semiconductor device (Component D1, FIG. 8, is a BlueCore CSR8670 WLCSP System on a Chip (SoC) integrated circuit device for Bluetooth 4.0, FIG. 8, par [0056], see Linden).	
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the charging of wireless earbuds taught by Linden with the semiconductor device of Beer such that to obtain a wireless earphone comprising a semiconductor device; a battery adjacent to the semiconductor device as claimed in order to prevent potential loss or damage of the earbuds, as suggested by Linden in paragraph [0026].
	Beer in view of Linden, as modified, teaches the main printed circuit board (15, Fig. 8, par [0056], see Linden); components Q80 and D80 form a battery safety control circuit; SP1 and SP2 are soldering pads for the charging connectors 15a, 15b (see FIG. 6, see Linden). Recesses M1 and M2 are for receiving power from the rechargeable battery 14 (FIG. 9, [0059], see Linden). 
	However, Beer in view of Linden does not explicitly disclose a PCB (i.e., printed circuit board) being a flexible printed circuit including a first end connected to the connector and a second end connected to the battery.
	Wagner teaches optical physiological sensor modules with reduced signal noise (see Title) in which in which FIG. 26 is a block diagram of an earbud 400 having both a sensor module 20 and data processing capability, according to some embodiments of the present invention (see Fig. 26, par [0150], see Wagner); as described above with respect to FIG. 26, this embodiment may comprise two separate earbuds 400 in wireless communication with each other (see Fig. 28, par [0153], see Wagner); according to some embodiments of the present invention (see Fig. 26, par [0150], see Wagner); the sensor module includes a printed circuit board (PCB), an optical source secured to the PCB, and an optical detector secured to the PCB. In some embodiments, the PCB is an elongated, flexible PCB having a distal end portion (par [0025], see Wagner).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the optical physiological sensor modules with reduced signal noise taught by Wagner with the semiconductor device of Beer in view of Linden such that to obtain a PCB (i.e., printed circuit board) being a flexible printed circuit including a first end connected to the connector and a second end connected to the battery as claimed in order to help reduce the spacing requirements for such a dual-wireless design, where space is fundamentally limited by the size of a subject's ears, as suggested by Wagner in paragraph [0151].

	Regarding claim 16, Beer in view of Linden in view of Wagner teaches the wireless earphone of claim 15.  Beer in view of Linden in view of Wagner, as modified, teaches further comprising a speaker disposed adjacent to the first surface of the battery (see upper surface of rechargeable battery 14 14; see Figs. 6 and 7, par [0038], see Linden), wherein the speaker is closer to the battery than to the semiconductor device (see space between loudspeaker element 13 and upper surface of rechargeable battery 14, Fig. 6,  and printed circuit board 15, par [0038], see Linden).

	Regarding claim 19, Beer in view of Linden in view of Wagner teaches wireless earphone of claim 16.  Beer in view of Linden in view of Wagner, as modified teaches wherein the battery (a rechargeable battery 14, Figs. 6, 7, par [0051], see Linden) has a first surface facing the speaker (see upper surface of rechargeable battery 14, Fig. 7, see Linden), a second surface opposite to the first surface of the battery (see lower surface of rechargeable battery 14, Fig. 6 and upper surface of rechargeable battery 14, Fig. 7), and a side face (see side surface of rechargeable battery 14, Figs. 6, 7) extending between the first surface and the second surface of the battery (see three surface of rechargeable battery 14, Figs. 6, 7, par [0051], see Linden), and wherein the semiconductor device (including two connecting wires 13a, 13b, Fig. 6, the loudspeaker element 13 is operatively connected to the audio codec circuitry on the main printed circuit board 15 via two connecting wires 13a, 13b, par [0040], see Linden) is disposed on the side surface of the battery (see side surface of rechargeable battery 14, Figs. 6, 7, see Linden).

	Regarding claim 28, Beer in view of Linden in view of Wagner teaches wireless earphone of claim 19.  
wherein when a user wears the wireless earphone on an ear, compared with the battery (see rechargeable battery 14, Figs. 6, 7, par [0051], see Linden), the semiconductor device (including two connecting wires 13a, 13b, Fig. 6, the loudspeaker element 13 is operatively connected to the audio codec circuitry on the main printed circuit board 15 via two connecting wires 13a, 13b, par [0040], see Linden) is located nearer an upper half of the wireless earphone and closer to an upper edge of the ear than the battery is. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the wireless earphone of Beer in view of Linden in view of Wagner such that to obtain wherein when a user wears the wireless earphone on an ear, compared with the battery (see rechargeable battery 14, Figs. 6, 7, par [0051], see Linden), the semiconductor device (including two connecting wires 13a, 13b, Fig. 6, the loudspeaker element 13 is operatively connected to the audio codec circuitry on the main printed circuit board 15 via two connecting wires 13a, 13b, par [0040], see Linden) is located nearer an upper half of the wireless earphone and closer to an upper edge of the ear than the battery is as claimed since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. The motivation is in order to help reduce the spacing requirements for such a dual-wireless design, where space is fundamentally limited by the size of a subject's ears, as suggested by Wagner in paragraph [0151].

claim 30, Beer in view of Linden in view of Wagner teaches the wireless earphone of claim 15.  Beer in view of Linden in view of Wagner, as modified, teaches a first acoustic device and a second acoustic device (a pair of wireless earbuds 10a, 10b; an embodiment of a wireless earbud 10, which may be one of the wireless earbuds 10a, 10b, see Figs. 1, 2 par [0020], see Linden); the first acoustic device includes a first semiconductor device package (see a semiconductor device package 100 is shown in FIG. 1, par [0043], see Beer) in which having a layout (see FIG. 1 schematically illustrates a cross-sectional view of an exemplary semiconductor device package including an electronic component, an electrical interconnect and a semiconductor chip under electrical interconnect, par [0009] of Beer; see FIG. 6 is a first, schematic, exploded view of the wireless earbud, par [0014] of Linden). 
	However, Beer in view of Linden in view of Wagner, as modified does not explicitly disclose wherein the second acoustic device includes a second semiconductor device package, and wherein a layout of the first device package is the same or identical to a layout of the second device package.
	 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the wireless earphone of Beer in view of Linden in view of Wagner such that to obtain wherein the second acoustic device includes a second semiconductor device package, and wherein a layout of the first device package is the same or identical to a layout of the second device package as claimed since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  The motivation is in order to help reduce the spacing requirements for such a . 
	
12.	Claims 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Beer et al. U.S. Patent Application Publication 20160225745 (hereinafter, “Beer”) in view of Linden  et al. U.S. Patent Application Publication 20160073189 (hereinafter, “Linden”) in view of Wagner  et al. U.S. Patent Application Publication 20170209095 (hereinafter, “Wagner”), and further in view of Kim et al. U.S. Patent Application Publication 20170195767 (hereinafter, “Kim”); previously cited.

	Regarding claim 17, Beer in view of Linden in view of Wagner teaches the wireless earphone of claim 15.  Beer in view of Linden in view of Wagner, as modified, teaches the rear housing portion (16, Fig. 1, see Linden) accommodates the main printed circuit board (15, Fig. 10, see Linden) inside the rear housing portion (16 Fig. 10, see Linden) nearest its second distal end (16b, Fig. 10, par [0054], see Linden); Fig. 10 of Linden illustrates an efficient implementation of an antenna function for the wireless radio communication (110, Fig. 10, see Linden); the antenna comprises an elongate radiator pattern (70, Fig. 10, see Linden) disposed at the circumference of the main printed circuit board (Fig. 10, par [0073], see Linden); the electrical interconnect (150, Fig. 1, see Beer) may electrically interconnect the electronic component (120, Fig. 1, see Beer) to the external terminals (130 Fig. 1, see Beer) and/or the semiconductor chip (140, Fig. 1, par [0044], see Beer).
further comprising wherein the housing includes an antenna pattern in contact with the feeding structure of the semiconductor device.
	Kim ‘294 teaches portable sound device (see Title) in which the wireless communication unit (385, Fig. 3, see Kim ‘294) may include an antenna pattern (386, Fig. 3, see Kim ‘294) mounted on the main board (381, Fig. 3, see Kim ‘294) or formed on the surfaces of the housings (320, Fig. 2, see Kim ‘294) for transmitting and receiving a signal to and from an external terminal (see Figs. 2, 3, par [0063], see Kim ‘294).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the portable sound device taught by Kim ‘294 with the wireless earphone of Beer in view of Linde in view of Wagner such that to obtain further comprising wherein the housing includes an antenna pattern in contact with the feeding structure of the semiconductor device as claimed in order to improve radio performance of the Bluetooth frequency band, as suggested by Kim in paragraph [0200].

	Regarding claim 18, Beer in view of Linden in view of Wagner in view of Kim teaches wireless earphone of claim 17.  Beer in view of Linden in view of Wagner in view of Kim, as modified teaches wherein the antenna pattern is directly connected to the feeding structure (the wireless communication unit (385, Fig. 3, see Kim ‘294) may include an antenna pattern (386, Fig. 3, see Kim ‘294) mounted on the main board (381, Fig. 3, see Kim ‘294) or formed on the surfaces of the housings (320, Fig. 2, see Kim .	

13.	Claims 20 is rejected under 35 U.S.C. 103 as being unpatentable over Beer et al. U.S. Patent Application Publication 20160225745 (hereinafter, “Beer”) in view of Linden  et al. U.S. Patent Application Publication 20160073189 (hereinafter, “Linden”) in view of Wagner  et al. U.S. Patent Application Publication 20170209095 (hereinafter, “Wagner”); previously cited, and further in view of Birger  et al. U.S. Patent Application Publication 20150350762 (hereinafter, “Birger”).

	Regarding claim 20 , Beer in view of Linden in view of Wagner teaches wireless earphone of claim 16.  Beer in view of Linden in view of Wagner, as modified teaches wherein the speaker has a surface (see lower surface loudspeaker element 13, par [0038], Fig. 6, see Linden) and the battery has a surface facing the surface of the speaker (see upper surface of the rechargeable battery 14, par [0038], Fig. 6, see Linden).
	However, Beer in view of Linden in view of Wagner does not explicitly disclose w herein there is no component between the surface of the speaker and the surface of the battery. 
	Birger teaches monaural wireless headset (see Title) in which FIG. 4 shows a frontal section of the pinna 1 of FIG. 1 with the monaural wireless headset 20 of FIGS. 2 and 3 arranged in its intended wearing position. The outlines of the rechargeable battery 29 and the speaker driver 39 are indicated by respective dashed rectangles wherein there is no component between the surface of the speaker and the surface of the battery (see rechargeable battery 29 and the speaker driver 39,  Fig. 4, par [0026], see Birger). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated monaural wireless headset taught by Birger with the wireless earphone of Beer in view of Linden in view of Wagner such that to obtain wherein there is no component between the surface of the speaker and the surface of the battery as claimed for purpose of providing an improved balance of the monaural wireless headset, as suggested by Birger in paragraph [0052].

14.	Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Beer et al. U.S. Patent Application Publication 20160225745 (hereinafter, “Beer”) in view of Mirsky et al. U.S. Patent Application Publication 20070080360 (hereinafter, “Mirsky”); previously cited. 
	Regarding claim 27, Beer teaches semiconductor device package of claim 21. 
However, Beer does not explicitly disclose wherein the feeding structure is configured to feed a radio frequency (RF) signal to an antenna. 
	Mirsky teaches microelectronic interconnect substrate and packaging techniques (see Title) in which in a broad sense, "microelectronic packaging" can simply be viewed as a way to interface an IC (or a die) with the "real" world of peripherals such as power sources (e.g., power supplies, batteries, and the like), input devices (e.g., keyboards, mouses, and the like), and output devices (e.g., monitors, modems, antennas, and the like), (par [0005], see Mirsky).  RF short for `Radio Frequency`. RF refers to that portion 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the microelectronic interconnect substrate and packaging techniques taught by Mirsky with the semiconductor device of Beer such that to obtain wherein the feeding structure is configured to feed a radio frequency (RF) signal to an antenna as claimed for purpose of providing the resulting substrate and packaging afford the required electrical interconnections and enhanced thermal performance while maintaining excellent mechanical properties as suggested by Mirsky in Abstract.   
	
Response to Arguments


15.	Applicant's arguments with respect to claims 1-3, 5- 7, 10, and 12-30 have been considered but are moot in view of the new grounds of rejection.  As present above in the Office Action, all claim limitations are met. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CON P TRAN whose telephone number is (571)272-7532. The examiner can normally be reached on M-F (08:30 AM- 05:00 PM) ET.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.






/C.P.T/Examiner, Art Unit 2654   
/VIVIAN C CHIN/Supervisory Patent Examiner, Art Unit 2654